Exhibit 10.5


DISTRIBUTOR AGREEMENT

          This Agreement is entered into as of January  21, 2005 (the “Effective
Date”) by and among VendingData Corporation, a Nevada corporation (“Vendor”),
and Technical Casino Supplies Ltd, an English company (“Distributor”).

RECITALS

          WHEREAS, Vendor is the owner of patents, patents pending, trademarks,
and other related intellectual property involving a full range of shuffling
machine products for the casino industry (collectively, the “Products” and,
individually, the “Product”);

          WHEREAS, Distributor is in the business of distributing products to
the casino industry throughout the world and is a subsidiary of Victoria
Holdings Ltd; and

          WHEREAS, Vendor desires to grant to Distributor an exclusive right to
market, sell, rent, lease, service and maintain the Products subject to the
terms and conditions as set forth herein.

          NOW, THEREFORE, in consideration of the several and mutual promises,
agreements, covenants, understandings, undertakings, representations and
warranties hereinafter set forth the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement agree that the aforementioned
recitals are true and correct and by this reference incorporated herein as if
fully set forth and the parties further covenant and agree as follows:

1. TERM


          As provided for in this Section 1, the term of this Agreement shall be
for a period of five (5) years, beginning on the Effective Date (the “Initial
Term”); provided, however, the Initial Term shall be subject to automatic
successive renewal terms of three (3) years each (the “Renewal Terms” and
together with the Initial Term, the “Term”).

          1.1. Termination. This Agreement may be terminated subject to the
following clauses:

            1.1.1. By either Vendor or Distributor, upon written notice of
termination of this Agreement no later than ninety (90) calendar days prior to
the expiration of the relevant Term, then in effect;


            1.1.2. By Vendor and Distributor, at any time, upon the mutual
written agreement of Vendor and Distributor;


            1.1.3. By either Vendor or Distributor, following a material or
continuing breach of this Agreement (in the case of a breach which is capable of
remedy) by the other party and the breaching party’s failure to cure such breach
within ninety (90) days of receiving written notice of such breach, where a
breach shall be considered capable of remedy if the party in breach can comply
with the provision in question in all respects other than as to the time of the
performance (provided that the time of performance is not of the essence); or




--------------------------------------------------------------------------------


            1.1.4. Subject to Section 1.6, by Vendor (or successor to Vendor),
upon written notice to Distributor of a change of control of Vendor and the
election by Vendor (or successor to Vendor) to terminate this Agreement, where a
“change of control” shall mean a change in ownership of the Vendor such that an
unaffiliated third party acquires a majority of the voting power of Vendor;


            1.1.5. Subject to Section 1.6, with respect to any shuffler line, by
Vendor, upon written notice to Distributor of the transfer of ownership of the
relevant shuffler line (i.e,, the PokerOne™ Shuffler, the Random Plus™ Shuffler,
the Continuous Plus™ Shuffler and other future line of shuffler products offered
by Vendor) to an unaffiliated third party and the election by the unaffiliated
third party to terminate this Agreement with respect to the relevant shuffler
line.


          1.2. No Responsibility. Upon termination of this Agreement in
accordance with the terms of this Section 1, the terminating party shall not be
responsible for any costs or damages incurred by the other party resulting from
the termination, subject to Section 1.6 of this Agreement.

          1.3. Distributor Credit. Except when this Agreement is terminated due
to the uncured breach of Distributor, Distributor shall have within one (1)
month of termination of this Agreement the right to return the Products
purchased by Distributor to Vendor provided that the Products are unopened upon
receipt by Vendor. Distributor will receive a credit for the full price paid by
Distributor for the Products. Under such circumstances, Vendor shall have the
right to market and sell such returns to other customers that may be interested
in acquiring the goods referred to herein.

          1.4. Delivery upon Termination. In the event of termination for
whatever reason, Vendor and Distributor agree to complete the delivery of each
order of the Product received by Distributor and each unfulfilled order for the
Product prior to the termination date.

          1.5. Effect. In the event of the termination of this Agreement for any
reason whatsoever, the exclusive distribution right and license granted to
Distributor pursuant to this Agreement shall automatically revert to Vendor as
Vendor’s sole property.

          1.6. Monthly Compensation. In the event that this Agreement is
terminated pursuant to either Section 1.1.4 or 1.1.5 of this Agreement, this
shall not of itself be deemed a breach hereof but Distributor shall have the
right to receive monthly compensation from Vendor, or successor to the Vendor,
representing the amount of profit to Distributor lost as a result of the
termination (the “Monthly Compensation”).

            1.6.1. Calculation. The amount of the Monthly Compensation shall be
determined by taking average gross profit related to the relevant Products for
each of the monthly periods completed since the beginning of this Agreement,
where “gross profit” shall mean the difference between the revenue generated by
Distributor during the relevant period less any commissions paid by Distributor
to third parties and less the Price paid by Distributor to Vendor for the
relevant Products (exclusive of any taxes, charges, fees or impositions related
to sales or delivery).


            1.6.2. Payment. The Monthly Compensation shall be paid for the
remaining monthly periods remaining in the Term, as if the termination of this
Agreement had not occurred, or twenty four (24) calendar months, which ever
period is less, where payment shall be made no later than thirty (30) calendar
days after the end of the relevant monthly period.




-2-

--------------------------------------------------------------------------------


            1.6.3. Reservation of Rights. For the avoidance of doubt,
Distributor’s right to compensation shall be without prejudice to its rights in
respect of any breach by Vendor of this Agreement.


2. GRANT OF DISTRIBUTION RIGHTS; LICENSE


          In consideration for the purchase of the Products by Distributor from
Vendor, Vendor grants Distributor the exclusive right to market, sell, rent,
lease, service and maintain the Products and all improvements thereon within the
Territory (as defined herein) according to the terms and conditions as set forth
herein. As part of the exclusive distribution right granted in this Section 2,
Vendor hereby grants Distributor the non-exclusive, non-transferable right to
use and display Vendor’s trademarks, logos, Product photographs and images,
Product advertising and promotional copy, including but not limited to the
materials contained in Vendor’s website, in connection with the promotion,
advertising and distribution of the Products.

          2.1. Definition of “Territory.” For the purposes of this Agreement,
the “Territory” shall mean all countries and territories throughout the world
with the exception of the United States of America, the Caribbean and cruise
ships based from ports within the United States of America or the Caribbean.

          2.2. Limitations. Notwithstanding any other provision of this
Agreement, the Distributor specifically agrees that any and all marks, logos,
images and copy related to the Products are solely the property of Vendor.
Distributor agrees not to use in any manner whatsoever the marks, logos, images
and copy of Vendor following the expiration or termination of this Agreement,
except as may be needed to sell any Products remaining in Distributor’s
inventory.

          2.3. Design and Specification. In its sole discretion and without any
liability to Distributor, Vendor shall have final decision-making power with
respect to, from time to time, alter the design or construction of any Products,
add new and additional Products and discontinue any Products; provided, however,
in the event of any such action on Vendor’s part, Vendor shall give reasonable
notice to Distributor.

          2.4. Prosecution of the Patent Applications. Vendor shall retain full
and complete control over the prosecution of any patent applications and any
related disclaimer proceedings.

          2.5. Ownership of Future Inventions and Improvements. Any and all
future inventions and improvements related to the Products licensed pursuant to
this Agreement shall be the property of Vendor.

          2.6. Commission to Vendor For Sales Lead to Distributor. Subject to
the mutual agreement of Vendor and Distributor, in the event that Vendor
provides a new sales lead to Distributor that results in the sale of the
Products, Distributor shall pay to Vendor a commission equal to twenty-five
percent (25%) of the gross profit for the Products, where gross profit shall
mean the difference between the price paid by the customer (where Distributor
will determine the customer price for the Products on a case by case basis) and
the price paid by Distributor for the Products. Sales leads for rental contracts
provided by Vendor to Distributor will be dealt with on a case by case basis by
mutual agreement between Vendor and Distributor. Any repeat orders will be dealt
with on a case by case basis by mutual agreement between Vendor and Distributor.



-3-

--------------------------------------------------------------------------------


            2.6.1. Payment. Distributor hereby agrees to provide to Vendor
payment of the commission no later than thirty (30) calendar days after the
receipt of full payment from the customer.


3. OBLIGATIONS OF DISTRIBUTOR


          In exchange for the exclusive distribution right and license provided
in Section 2 of this Agreement, Distributor hereby agrees during the Term to use
its best commercial efforts to promote, advertise and distribute the Products
throughout the Territory, including, without limitation, the following:

          3.1. Distributor will purchase the Products from Vendor in accordance
with the parameters set forth in Sections 5 and 6 of this Agreement;

          3.2. Distributor will be responsible for all marketing, selling and
servicing efforts for the Products within the Territory;

          3.3. Distributor shall, in the event of any actual or alleged
infringement of the Products comes to the attention of Distributor, promptly
notify Vendor, in writing, of the actual or alleged infringement;

          3.4. Distributor shall not obtain, purchase, receive or source any
other card shuffling machine from any third party or other source under any
circumstance other than from Vendor with the exception of all Shuffle Master,
Inc. shuffling machines which are held in stock at the Effective Date which
Distributor is free to sell, rent purchase or lease until all of the said stock
has been depleted.

          3.5. Distributor shall not sell or otherwise transfer any of the
rights granted pursuant to this Agreement to any third party without the prior
written consent of Vendor; provided, however, Distributor may enter into
distribution arrangements with regional distributors within the Territory in its
efforts to promote, advertise and distribute the Products in accordance with
this Agreement;

          3.6. Distributor shall provide written updates to Vendor at the end of
each calendar quarter of any distribution arrangements entered into by
Distributor as permitted by Section 3.5 of this Agreement, where said notice
shall contain the name and location of the regional distributor, and a brief
statement on the experience and history of the regional distributor;

          3.7. Distributor shall not make any modifications to the Products
without prior written consent of Vendor;

          3.8. Distributor shall provide to Vendor: (1) monthly sales figures no
later than fifteen (15) calendar days after the end of the relevant monthly
period that provides information with respect to sales for each Product; and (2)
a non binding three (3) month forecast on a quarterly basis;

          3.9. Distributor shall demonstrate the Products at the following
international gaming exhibitions, ICE (London), G2E (Las Vegas), SAGSE (Buenos
Aires), EELEX (Moscow) and AGE (Sydney), or any successors or equivalents to the
aforementioned exhibitions. Distributor may also demonstrate the products at
other gaming exhibitions where Distributor decides to exhibit, subject to there
being a good business case to do so; and

          3.10. Distributor shall be responsible for the retention, use and
actions of any third parties used to distribute the Products, including any
claims, liabilities or other damages associated with such third parties.



-4-

--------------------------------------------------------------------------------


4. OBLIGATIONS OF VENDOR


          In exchange for the marketing and selling of the Products provided in
Section 3, Vendor hereby agrees:

          4.1. To provide Distributor with the appropriate product brochures,
and two (2) fully working and fit for purpose samples of each model of shuffling
machine free of charge;

          4.2. To prominently display and advertise that Distributor is the sole
and exclusive distributor of Vendor for the Products in the Territory;

          4.3. Subject to Section 2.6 of this Agreement, not to market,
distribute, sell or supply the Products covered by this Agreement to any
individual or entity in the Territory directly in response to a request from
that person or entity without the prior written consent of Distributor;

          4.4. Subject to Section 4.5 of this Agreement, for a period of
twenty-four (24) months after the Effective Date, not to develop, manufacture,
market, distribute, sell or supply anywhere in the world to any individual or
entity a gaming chip-sorting machine for use in a casino; and

          4.5. Notwithstanding Section 4.4 of this Agreement, use its best
commercial efforts to enter into a separate agreement with Distributor for the
manufacture of a gaming chip-sorting machine or the manufacture of components of
a gaming chip-sorting machine for use by the casino industry, where a condition
of the agreement will be that Vendor will not compete with Distributor in any
way in relation to the manufacture, supply, sale and distribution of gaming
chip-sorting machines. It is understood that if Vendor and Distributor fail to
reach an agreement then the twenty-four (24) month restriction detailed in
Section 4.4 above will remain in force..

          The obligation detailed under Section 4.4 above will cease immediately
if Distributor fails to complete its obligations under Section 5.1 below, where
such failure is not a result of any default by Vendor, or if Distributor fails
to provide payment for the Products within one hundred and eighty (180) days
after the delivery of the same.

5. PURCHASE; SHIPPING


          5.1. Purchase. In exchange for the exclusive distribution right and
license granted to Distributor pursuant to this Agreement, during the Term,
Distributor hereby agrees to purchase the Products from Vendor, where such
Products are fit for purpose and ready for sale in the Territory, as determined
by Distributor, as follows:

            5.1.1. As of the Effective Date, one hundred (100) units of the
PokerOne™ Shuffler at a price of Four Thousand Nine Hundred Dollars ($4,950.00
U.S.) per unit, where Vendor shall ship the units no later than the end of
January 2005;


            5.1.2. Upon the delivery of two (2) units of the Random Plus™
Shuffler to Distributor and the expiration of a review period ending thirty (30)
calendar days after the receipt of delivery by Distributor,, where such review
by Distributor determines that the Random Plus™ Shuffler is fit for purpose and
ready for commercial sale in the Territory, one hundred (100) units of the
Random Plus™ Shuffler at a price of Four Thousand Nine Hundred Fifty Dollars
($4,950.00 U.S.) per unit, where Vendor shall ship the units no later than 30
days after the review period;




-5-

--------------------------------------------------------------------------------


            5.1.3. Upon the receipt of any necessary approvals or approval
waivers and the expiration of a review period ending thirty (30) calendar days
after the receipt of delivery by Distributor of two (2) units of the Continuous
Plus™ Shuffler, where such review by Distributor determines that the Continuous
Plus™ Shuffler is fit for purpose and ready for commercial sale in the
Territory, one hundred (100) units of the Continuous Plus™ Shuffler at a price
of Five Thousand Nine Hundred Fifty Dollars ($5,950.00 U.S.);


            5.1.4. Within thirty (30) days of the one (1) year anniversary of
the Effective Date, an additional two hundred (200) units of the Products
comprising any mix of the shuffler products offered by Vendor; and


            5.1.5. Any additional number of units of the Products as may be
submitted by Distributor to Vendor pursuant to a Purchase Order (as defined
herein).


          5.2. Purchase Order. Unless otherwise provided for in this Agreement,
all orders for the purchase of the Products shall be made through the submission
of a purchase order (a “Purchase Order”), where such Purchase Order shall set
forth: (1) the relevant monthly period to which the Purchase Order relates; (2)
the Products to be ordered; (3) the quantity of the Products ordered; (4) the
relevant price for the Products ordered; (5) the requested shipping date and
destination of the Products ordered; (6) the Purchase Order number; and (7) the
name and authorized signature of Distributor.

          5.3. Shipping. Unless otherwise provided for in this Agreement, upon
the acceptance of a Purchase Order by Vendor, Vendor shall, in the normal course
of business, package, crate and insure the Products at its cost (including any
applicable export duties and export taxes) and deliver the Products to
Distributor F.O.B. Zhongshan City, China. Vendor will advise Distributor
immediately of any delay but will use all reasonable means to dispatch the
Products within four (4) weeks of an order being received. Vendor shall as soon
as practicable inform Distributor of the delivery date for each quantity of
Products shipped to Distributor or to an address nominated by Distributor.

          5.4. Partial Shipments; Pro Rata Allocation. Vendor reserves the right
to supply against a Purchase Order by making partial shipments of the Products.
In the event that Vendor is forced to allocate the distribution of the Products
due to limited supply, Distributor shall be treated no less favorably than any
other distributor and shall receive its pro rata allocation of the Products.

          5.5. Failure to Purchase. If Distributor fails to purchase or complete
the purchase of the Products (or the payment thereof) in the quantities and the
times specified in Section 5.1 of this Agreement, Vendor shall have the right to
convert this Agreement from an exclusive grant of distribution rights to a
non-exclusive grant of distribution rights by providing written notice to
Distributor within fourteen (14) days of any date by which Distributor was
obliged to purchase the specified quantity of Products as set in Section 5.1 of
this Agreement. Upon providing notice to Distributor pursuant to this Section
5.5, Distributor shall no longer be required to purchase balance of the Products
required to be purchased pursuant to Section 5.1 of this Agreement. Distributor
shall not be liable for any losses or damages incurred by Vendor as a result of
Distributor’s failure to meet its obligations under Section 5.1 of this
Agreement.

6. PRICE; PAYMENT


          6.1. Price Changes. The prices stated in Section 5.1 of this Agreement
are subject to change. For any price change to take effect ninety (90) days
notice must be given in order for the price change to apply; provided, however,
the proposed price change must also apply to the Products for sale by Vendor
outside the Territory. In the event that there is a price change required by
Vendor that does not fall within the ninety (90) day notice period, both parties
agree to discuss the nature of the increase in order to reach a mutually
acceptable understanding. All the aforementioned price changes will not exceed,
on a percentage term basis, any increase in the US retail selling price.



-6-

--------------------------------------------------------------------------------


          6.2. Payment. Distributor agrees that all payments to Vendor for the
Products shall be made by wire transfer in United States Dollars (U.S.$);
provided, further,

            6.2.1. For all Products to be delivered by Vendor directly to
Distributor, the Price shall be paid by Distributor to Vendor within the earlier
of: (1) one hundred eighty (180) calendar days from the date of delivery; or (2)
thirty (30) calendar days after the sale or rental of the relevant Products by
Distributor; and


            6.2.2. For all Products to be delivered by Vendor directly to a
third party purchaser of Distributor (as instructed pursuant to the relevant
Purchase Order), the Price shall be paid by Distributor to Vendor within
forty-five (45) days of Distributor’s sale of the Products to the third party
purchaser.


          6.3. Notice of Discount Structure and Promotions. Vendor and
Distributor each agree to provide the other party with written notice of its
intent to offer a discount structure, rebate program or other promotion with
respect to the sale of the Products, including the relevant time frame
applicable to such discount structure, rebate program or promotion.

7. MARKETING MATERIALS


          7.1. Development of Marketing Materials. Vendor and Distributor hereby
agree to share marketing materials that are developed by either party for the
Products covered by this Agreement, including, without limitation, any
information, marketing or promotional materials for the Products, where, upon
request, such marketing materials shall be delivered to the other party in hard
copy and digital form, if available. Upon receipt of such marketing materials,
the party may, in its sole discretion, elect to reject, use or modify such
marketing materials.

          7.2. Prior Approval of Product Claims. Distributor hereby agrees to
obtain the prior written consent of Vendor prior to the use of any product
claims with respect to the Products in its marketing materials.

          7.3. Cost Sharing. With respect to cost-intensive promotional
materials, such as video productions, infomercials and website development and
maintenance, Vendor and Distributor hereby agree to share equally in the cost
and expenses related to the development and preparation of such promotional
materials; provided, however, any and all expenditures related to the
development and preparation of such promotional materials shall be approved in
advance by Vendor and Distributor.

8. PRODUCT RETURNS


          8.1. Procedure. Distributor may return Products to Vendor for credit
or full reimbursement, as the case may be, only pursuant to this Section 8.

          8.2 Updated Products. Distributor may return to Vendor for credit
against future purchases any Products for which a new version or upgrade has
been produced and offered for sale; provided, however, the new version or
upgrade must be of a material nature whereby the existing Products held by
Distributor are considered obsolete. All Products must be returned undamaged,
and all shipping charges



-7-

--------------------------------------------------------------------------------


shall be paid by Distributor. This clause does not apply to any Products that
have been in Distributor’s inventory for more that one hundred and eighty (180)
calendar days.

          8.3. Damaged Products. Promptly upon the receipt of a shipment of
Products, Distributor shall inspect the Products for damage or shortage. Within
ten (10) calendar days of receipt of the shipment, Distributor shall notify
Vendor of any damage or shortage. As soon as commercially practical after
receipt of notice, Vendor shall make complete any shipment in short supply. Any
Products damaged in shipment shall be returned to Vendor along with
documentation of the damage within thirty (30) calendar days of receipt by
Distributor, and Vendor will reimburse Distributor for the costs of freight
reasonably incurred by Distributor in returning the Products to Vendor. If
Vendor finds any Products returned for damage to not be damaged, Distributor
shall be subject to a restocking fee equal to fifteen percent (15%) original
purchase price of the non-damaged Products.

          8.4. Defective Products. Distributor may, no later than one hundred
and twenty (120) calendar days after a Product is sold by Distributor to a
customer, return to Vendor, at Distributor’s expense, any Product received by
Distributor from Vendor during the 120-day period prior to such return, which
Distributor or its customer believes to be defective. In the event that such
Product is defective, i.e., the failure of a Product to operate in accordance
with its published specifications, Vendor shall:

            8.4.1. Reimburse Distributor for the costs of freight reasonably
incurred by Distributor in returning the Product to Vendor; and


            8.4.2. Issue Distributor a credit against future purchases in an
amount equal to the purchase price paid by Distributor for the Product or, as
requested by Distributor, full reimbursement for the defective Products.


9. PRODUCT TESTING AND RESULTS


          Whereas Vendor has organized and received the results from product
testing with respect to the Products, Vendor hereby agrees to make available to
Distributor the results of such product testing and grants to Distributor the
right to use such results in its promotional materials; provided, however,
Distributor may only use such results if Distributor complies with the
applicable terms of use as provided by the institution, organization or other
person that organized and conducted the relevant product testing. Conversely, in
the event that Distributor organizes and receives the results from product
testing with respect to the Products, Distributor hereby agrees to make
available to Vendor the results of such product testing and grants to Vendor the
right to use such results in its promotional materials.

10. REPRESENTATIONS AND WARRANTIES OF VENDOR


          Vendor represents and warrants to Distributor as follows:

          10.1. Existence. Vendor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.

          10.2. Authorization; Binding Agreement. This Agreement constitutes
valid and legally binding obligations of Vendor, enforceable in accordance with
its terms, except, in each case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights generally in
effect from time to time and by general principles of equity. Vendor has full
corporate power and authority to enter into this Agreement.



-8-

--------------------------------------------------------------------------------


          10.3. Product Warranty. Vendor warrants to Distributor that the
Products shall perform without manufacturing failure and are fit for purpose.
Distributor, in cooperation with Vendor will remedy any defect in the Product in
accordance with Section 8.

          10.4. Spare Products and Parts. Vendor will provide an initial supply
of spare Products and parts as Distributor may reasonably required in accordance
with Sections 8 and 10.3 to permit Distributor to offer a six-month warranty on
the Products to customers and to enable Distributor to provide a warranty
service to customers. The initial spare Products and parts to be provided
pursuant to this Section 10.4 shall be at no additional charge to the
Distributor; provided, however, any additional Products and parts unrelated to
this Section 10.4 shall be purchased by Distributor.

          10.5. Litigation. Other than as disclosed in Vendor’s filings made
with the United States Securities and Exchange Commission, including without
limitation the legal proceedings involving Shuffle Master, Inc., Vendor is not
aware of any action, arbitration, suit, proceeding or investigation pending, or
to the knowledge of Vendor, threatened against Vendor, that would have a
material adverse effect on its ability to perform the terms of this Agreement.

11. REPRESENTATIONS AND WARRANTIES OF DISTRIBUTOR


          Distributor represents and warrants to Vendor as follows:

          11.1. Existence. Distributor is a company duly organized, validly
existing and in good standing under the laws of England.

          11.2. Authorization; Binding Agreement. This Agreement constitutes
valid and legally binding obligations of Distributor, enforceable in accordance
with its terms, except, in each case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights generally in
effect from time to time and by general principles of equity. Distributor has
full corporate power and authority to enter into this Agreement.

          11.3. Litigation. Other than the legal proceedings involving Shuffle
Master Inc, Distributor is not aware of any action, arbitration, suit,
proceeding or investigation pending, or to the knowledge of Distributor,
threatened against Distributor that would have a material adverse effect on its
ability to perform the terms of this Agreement.

12. LIMITATION OF WARRANTIES


          Vendor warrants that all Products are new and that, to its knowledge,
all Vendor-supplied promotional materials comply in all respects with all
applicable laws, rules and regulations. Although Vendor intends to provide a
six-month limited warranty to the end user, Distributor shall make no warranties
or representations with respect to the Products on behalf of Vendor. Distributor
shall defend, indemnify and hold Vendor harmless from any and all claims,
damages, costs or expenses, including attorney fees, incurred by Vendor in
relation to any violation by Distributor of the foregoing sentence.

13. INDEMNIFICATIONS


          Each party shall indemnify and hold harmless the other party, its
affiliated companies, and its employees, officers, directors, attorneys, and
agents and each of them, against any and all claims, liabilities, damages and
costs, including reasonable attorneys’ fees and settlement amounts, that the
foregoing, or any of them, may incur by reason of any material breach of this
Agreement.



-9-

--------------------------------------------------------------------------------


          Vendor shall indemnify and hold harmless Distributor, its affiliated
companies, and its employees, officers, directors, attorneys, and agents and
each of them, against any and all claims, liabilities, damages and costs,
including reasonable attorneys’ fees and settlement amounts, incurred by any
claims of product liability, or any claims arising from any actual or alleged
infringement of any patent, copyright, trademark or other intellectual property
right by a Product supplied by Vendor pursuant to this Agreement.

          Each party’s responsibilities under this Section 13 shall survive
termination of this Agreement.

14. COVENANT TO PROTECT CONFIDENTIAL INFORMATION


          14.1. Definition. “Confidential Information” means any proprietary,
non-public information relating to Vendor and the Products, including, without
limitation, any and all strategic or business plans, customer lists and
information relating to customers, marketing plans and strategies, unique
software and databases, lists of material providers of services and products,
terms and provisions of existing contracts and agreements, details of
negotiations with current partners and business associates, details of business
opportunities or projects, information relating to financial statements,
employees, manufacturing and servicing methods, equipment, programs, strategies,
analyses, profit margins, or other proprietary, non-public information used by
Vendor; provided, however, that Confidential Information shall not include any
information that: (1) was publicly known and made generally available after
disclosure by Vendor; (2) becomes publicly known and made generally available
through no wrongful action or inaction of Distributor; (3) is already in the
possession of Distributor at the time of disclosure, without confidentiality
restrictions, as shown by Distributor’s file and records immediately prior to
the time of disclosure; (4) is obtained by Distributor without breach of
Distributor’s obligations of confidentiality; or (5) is independently developed
by Distributor without use of or reference to the Confidential Information, as
shown by documents and other competent evidence in Distributor’s possession.

          14.2. Non-Use and Non-Disclosure. Distributor shall not, during the
Term or anytime thereafter, without the express prior written consent of Vendor,
use, divulge, publish or otherwise disclose to any other person any Confidential
Information regarding Vendor, except as provided for in this Agreement or if
required to do so pursuant to the order of a court having jurisdiction over the
subject matter or a summons, subpoena or order in the nature thereof of any
legislative body (including any committee thereof and any litigation or dispute
resolution method against Vendor related to or arising out of this Agreement) or
any governmental or administrative agency. In the event that Distributor or its
directors, officers, employees, consultants or agents are requested or required
by legal process to disclose any of the Confidential Information, Distributor
shall give prompt notice so that Vendor may seek a protective order or other
appropriate relief. In the event that such protective order is not obtained,
Distributor shall disclose only that portion of the Confidential Information
which its counsel advises that it is legally required to disclose.

          14.3. Maintenance of Confidentiality. Distributor agrees that it shall
take all commercially reasonable measures to protect the secrecy of and avoid
disclosure and unauthorized use of the Confidential Information. Without
limiting the foregoing, Distributor shall take at least those measures that it
takes to protect its own most highly confidential information and shall ensure
that its employees who have access to Confidential Information have signed a
non-use and non-disclosure agreement in content similar to the provisions
hereof, prior to any disclosure of Confidential Information to such employees.
Distributor shall not make any copies of the Confidential Information unless the
same is previously approved in writing by Vendor.



-10-

--------------------------------------------------------------------------------


          14.4. Return of Materials. All documents and other tangible objects
containing or representing Confidential Information which have been disclosed by
Vendor to Distributor, and all copies thereof which are in the possession of
Distributor, shall be and remain the property of Vendor and shall be promptly
returned to Vendor upon Vendor’s written request.

          14.5. Non-Solicitation by Distributor. Distributor agrees that,
without the prior written consent of the Vendor, for a period beginning from the
date of this Agreement and ending three (3) years after the termination of this
Agreement, neither Distributor nor any of its affiliates or representatives
will: (1) employ or solicit to employ any of the employees of Vendor; or (2)
encourage of the employees of the Vendor or its subsidiaries to leave the
employment of Vendor; provided, however, this Section shall not apply to any
such employee who has been terminated by or left the employment of Vendor prior
to the Effective Date or, if employed by Vendor as of the Effective Date, any
employee who has not been employed by Vendor for at least one (1) year after the
end of such employment.

          14.6. Non-Solicitation by Vendor. Vendor agrees that, without the
prior written consent of the Distributor, for a period beginning from the date
of this Agreement and ending three (3) years after the termination of this
Agreement, neither Vendor nor any of its affiliates or representatives will: (1)
employ or solicit to employ any of the employees of Distributor; or (2)
encourage of the employees of the Distributor or its subsidiaries to leave the
employment of Distributor; provided, however, this Section shall not apply to
any such employee who has been terminated by or left the employment of
Distributor prior to the Effective Date or, if employed by Distributor as of the
Effective Date, any employee who has not been employed by Distributor for at
least one (1) year after the end of such employment.

          14.7. Remedies. Each party agrees that any violation of this Section
14 may cause irreparable injury to the other party, entitling the other party to
seek injunctive relief in addition to all legal remedies. Nothing herein
contained is intended to waive or diminish any rights the other party may have
at law or in equity at any time to protect and defend its legitimate property
interests (including its business relationship with third parties), the
foregoing provisions being intended to be in addition to and not in derogation
or limitation of any other rights the other party may have at law or equity.

15. OUTSIDE EVENTS


          15.1. Delay or Non-Performance. No party shall be liable to the other
for delay in performance, or the non-performance, of any of its obligations
under this Agreement to the extent that such delay or non-performance is due to
any cause beyond the party’s control, provided that:

            15.1.1. the party affected shall forthwith notify the other parties
thereof; and:


            15.1.2. if the circumstances in question prevail for a continuous
period in excess of two (2) calendar months, the parties shall enter into bona
fide discussions with a view to alleviating the effects thereof or to agreeing
upon such alternative arrangements as may be fair and reasonable in all the
circumstances.


          15.2 Vendor Supply Limitation. Vendor shall not be responsible or
liable for any loss, damage, detention or delay caused by fire, strike, civil or
military authority, governmental restrictions or controls, insurrection or riot,
railroad, act of terrorism, marine or air embargoes, lockout, tempest, accident,
breakdown of machinery, yield problems, delay in delivery of materials by other
parties, or any cause which is unavoidable or beyond its reasonable control,
nor, in any event, for consequential damages.



-11-

--------------------------------------------------------------------------------


16. LIMITATION OF LIABILITY


          Neither party shall be liable to the other for lost profits or
indirect, special consequential or punitive damages of any kind arising in
connection with the manufacture, sale and distribution of the products, even if
such party has been advised of the possibility of such damages.

17. FURTHER ASSURANCES


          The parties further covenant and agree to do, execute and deliver, or
cause to be done, executed and delivered, and covenant and agree to use their
best efforts to cause their successors and assigns to do, execute and deliver,
or cause to be done, executed and delivered, all such further acts, transfers
and assurances, for implementing the intention of the parties under this
Agreement, as the parties reasonably shall request. The parties agree to execute
any additional instruments or agreements necessary to affect the intent of this
Agreement.

18. RELATIONSHIP OF THE PARTIES


          This Agreement shall not create any joint venture or partnership
between the parties. Nothing contained in this Agreement shall confer upon
either party any proprietary interest in, or subject a party to any liability
for or in respect of the business, assets, profits, losses or obligations of the
other. Nothing herein contained shall be read or construed so as to make the
parties a partnership, nor shall anything contained herein be read or construed
in any way to restrict the freedom of either party to conduct any business or
activity whatsoever without any accountability to the other party. Neither party
shall be considered to be an agent or representative of the other party or have
any authority or power to act for or undertake any obligation on behalf of the
other party except as expressly authorized by the other party in writing. Any
such unauthorized representation or action shall be considered a breach of this
Agreement.

19. ENTIRE AGREEMENT


          This Agreement constitutes the entire agreement between the Parties
and supersedes any prior communications, representations or agreements of any
kind, whether oral or written; provided, however, notwithstanding this
Agreement, that certain Distribution Agreement by and between Vendor and TCS
Aces Pty Limited dated September 19, 2004 shall remain in full force and effect.

20. COUNTERPARTS


          This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

21. MODIFICATION


          This Agreement may not be modified or rescinded except by express
written agreement signed by both of the Parties.

22. CONFLICTS


          If any term included in an invoice, purchase order, packing slip, or
bill of lading contradicts or is otherwise at odds with any provision of this
Agreement, the provisions of this Agreement shall prevail.



-12-

--------------------------------------------------------------------------------


23. JURISDICTION


          Disputes under this Agreement shall be resolved through arbitration in
Ontario, Canada by a single arbitrator to be appointed by agreement of the
parties, or in default, by the President of the Law Society/Bar of Canada. The
laws of Ontario, Canada shall govern the conduct of the arbitration and any
appeal from the decision of the arbitrator.

24. WAIVER


          Neither the inspection by Distributor, nor any payment for or
acceptance of all or any part of the Products specified in this Agreement, nor
any extension of time, nor any possession taken by Distributor or Distributor’s
employees, shall operate as a waiver of any provision of this Agreement, or any
power in this Agreement reserved to Distributor, or any rights or damages
provided for in this Agreement, nor shall any waiver of any breach in this
Agreement be held to be a waiver of any other or subsequent breach.

25. ASSIGNMENT OR DELEGATION


          No assignment by either Party of any rights, including rights to money
due or to become due under this Agreement, or delegation of any duties under
this Agreement or under any purchase orders subject to this Agreement, shall be
binding on the nonassigning Party unless and until a written consent has been
obtained from the nonassigning Party.

26. SEVERABILITY


          Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective only to the extent of
such invalidity or unenforceability and only as to such jurisdiction without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of these terms or
provisions in any other jurisdiction.

27. GOVERNING LAW


          This Agreement shall be governed by, construed in accordance with the
laws of Ontario, Canada.



-13-

--------------------------------------------------------------------------------


28. NOTICES


          Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, facsimile (with confirmation of
transmission) or mailed by registered or certified mail, postage prepaid, with
return receipt requested, to the addresses of the Parties as follows:

If to Distributor: Technical Casino Supplies Ltd
Unit 9, Mulberry Business Centre,
Quebec May, Rotherhithe, London, SE167LE
Telephone: _____-_____-_____
Facsimile: _____-_____-_____
Attn: _____________   With a copy to: _________________
_________________
_________________
Telephone: _____-_____-_____
Facsimile: _____-_____-_____
Attn: ______________, Esq.   If to Vendor: VendingData Corporation
6830 Spencer Street
Las Vegas, Nevada 89119
Telephone: 702.733.7195
Facsimile: 702.733.7197
Attn: Steven J. Blad, President and CEO   With a copy to: Kummer Kaempfer Bonner
& Renshaw
3800 Howard Hughes Parkway, Seventh Floor
Las Vegas, Nevada 89109
Telephone: 702.792.7000
Facsimile: 702.796.7181
Attn: Michael J. Bonner, Esq.




-14-

--------------------------------------------------------------------------------


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, said notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.

          The Parties acknowledge that they have read this Agreement, understand
it, and agree to be bound by its terms.

  VENDOR:


  VENDINGDATA CORPORATION,
     a Nevada corporation



  By: /s/ Steven J. Blad  

--------------------------------------------------------------------------------

 
Its: Steven J. Blad
CEO



  DISTRIBUTOR:


  TECHNICAL CASINO SUPPLIES LTD,
     an English company



  By: /s/ David K. Heap  

--------------------------------------------------------------------------------

 
Its: David K. Heap
Chief Executive Officer





-15-

--------------------------------------------------------------------------------
